State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   April 16, 2015                  517497
                                                       517498
                                                       517499
________________________________

In the Matter of the Claim of
   SHARON K. BLAND,
                    Appellant,
      v

GELLMAN, BRYDGES & SCHROFF,
   et al.,
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
(Claim No. 1.)
________________________________            MEMORANDUM AND ORDER

In the Matter of the Claim of
   SHARON K. BLAND,
                    Appellant,
      v

RONCO COMMUNICATIONS et al.,
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
(Claim No. 2.)
________________________________


Calendar Date:   February 17, 2015

Before:   McCarthy, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     Sharon K. Bland, Lewiston, appellant pro se.
                              -2-                517497
                                                 517498
                                                 517499

      Steven M. Licht, Special Funds Conservation Committee,
Albany (Jill B. Singer of counsel), for Special Fund for Reopened
Cases, respondent.

      Hamberger & Weiss, Buffalo (Renee E. Heitger of counsel),
for Ronco Communications and another, respondent.

                           __________


McCarthy, J.P.

      Appeals (1) from a decision of the Workers' Compensation
Board, filed August 26, 2013, which approved claimant's request
for a variance, (2) from a decision of said Board, filed August
26, 2013, which, among other things, granted claimant awards for
certain time periods, and (3) from a decision of said Board,
filed August 27, 2013, which, among other things, ordered the
workers' compensation carrier for Ronco Communications to audit
certain claimed expenses.

      A 1993 workers' compensation claim was established for
claimant against Gellman, Brydges & Schroff, and responsibility
for that claim was later transferred to the Special Fund for
Reopened Cases (see Matter of Bland v Gellman, Brydges & Schroff,
103 AD3d 969, 969 [2013], lv dismissed 21 NY3d 920 [2013]; Matter
of Bland v Gellman, Brydges & Schroff, 100 AD3d 1289, 1290
[2012], lv denied 20 NY3d 1055 [2013]). A second claim, with a
2008 date of disablement, was established against Ronco
Communications, for which Travelers Insurance Company is the
responsible workers' compensation carrier. Liability was
apportioned equally between the two claims.

      Regarding the first appeal (appeal No. 517497), a Workers'
Compensation Law Judge (hereinafter WCLJ) overturned Travelers'
denial of a variance for Botox injections to treat migraine
headaches, and approved that treatment. Travelers and Ronco
sought review by the Workers' Compensation Board, which affirmed
the WCLJ's decision approving the variance.
                              -3-                517497
                                                 517498
                                                 517499

      Regarding the second appeal (appeal No. 517498), a WCLJ
found that claimant was attached to the labor market from June
2008 to December 2011 and granted certain awards for that time
period. Claimant and Ronco sought Board review. The Board
determined that claimant had proved her attachment to the labor
market, modified the WCLJ's awards for certain time periods and
found that claimant was not entitled to reimbursement for travel
expenses related to out-of-state treatment.

      Regarding the third appeal (appeal No. 517499), a WCLJ
found that Travelers was obligated to reimburse claimant for
certain expenses. Ronco and claimant each sought Board review.
Noting that the transcript and written decision were inconsistent
and ordered Travelers to pay different amounts, the Board
rescinded the WCLJ's decision, and directed that Travelers audit
the claimed expenses and produce the results of such audit in a
certain format. Claimant filed a separate appeal from each of
these three decisions, which we have consolidated.

      As for the first appeal, the Board has issued an amended
decision superceding the decision under review. As the decision
being challenged has now been superceded, the first appeal is
moot (see Matter of Bleakley v Verizon Servs. Group, 104 AD3d
1099, 1100 [2013]).

      As for the second appeal, claimant is not aggrieved by, and
therefore cannot seek review of, portions of the decision that
the Board decided in her favor. Claimant states that she agrees
with the Board's modification of the WCLJ's awards, but argues
that she is entitled to greater awards due to additional medical
documents that have allegedly surfaced. We find that the Board's
awards were supported by substantial evidence, namely the medical
documents that were reviewed, and we will not disturb those
awards (see Matter of Soluri v Superformula Prods., Inc., 96 AD3d
1292, 1292-1293 [2012]). While claimant attempts to relitigate
issues concerning out-of-state treatment and related travel
expenses, those issues were previously determined by this Court
(Matter of Bland v Gellman, Brydges & Schroff, 100 AD3d at 1291).
The remaining arguments that claimant now raises are either not
                              -4-                  517497
                                                   517498
                                                   517499

properly preserved for our review, as they were not brought to
the Board's attention in her administrative appeal (see Matter of
Toledo v Administration for Children Servs., 112 AD3d 1209, 1210
[2013]), or they are without merit.

      As for the third appeal, the Board reasonably remitted the
matter for the WCLJ to resolve the difference between the
reimbursement amounts stated on the record and included in the
written decision (see Workers' Compensation Law § 20 [1]; 12
NYCRR 300.5 [a]). The Board directed Travelers to provide
detailed information supporting its audit in the format requested
by claimant. While claimant contends that Travelers has not done
so, this argument is not properly before us because it relates to
activities that occurred (or failed to occur) after the Board's
decision was filed.

      Claimant's remaining arguments either concern issues that
were decided in her favor, are not related to the decisions on
appeal, are not properly preserved or before this Court, or are
lacking in merit.

     Egan Jr., Devine and Clark, JJ., concur.


      ORDERED that appeal No. 517497 is dismissed, as moot,
without costs.

      ORDERED that the decisions in appeal Nos. 517498 and 517499
are affirmed, without costs.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court